Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 1-20 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on May 31, 2022, in response to the office action mailed on April 4, 2022, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, a hybrid management cable comprising used in a Top of Rack (TOR) hybrid management switch device comprising: a hybrid management switch device; a first cable connector including a first cable sub-connector and a second cable sub-connector; and a cable conduit extending from the first cable connector containing an Ethernet management data transmission medium (connected to the first cable sub-connector and that extends along the length of the cable conduit) and a serial-console management data transmission medium (connected to the second cable sub-connector and is isolated from the Ethernet management data transmission medium). 
The hybrid management switch device is configured, when the first cable connector is connected to the hybrid management switch connector, to perform Ethernet management operations on Ethernet management communications that are received via the Ethernet management data transmission medium and through the first cable sub-connector and the first hybrid management switch sub-connector; and perform serial/console management operations on serial/console management communications that are received via the serial-console management data transmission medium and through the second cable sub-connector and the second hybrid management switch sub-connector.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach ***:
U.S. PATENT NUMBERS:
2009/0175283 A1 – separate interfaces and cables for Ethernet and USB [FIG. 1 & 2]
2017/0364465 A1 – [FIG. 11]
2019/0045654 A1 – [FIG. 2]
CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        August 19, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181